Citation Nr: 1829061	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  15-04 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1971 to May 1974.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's COPD is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

The Veteran contends that his diagnosed COPD can be attributed to his period of active duty service.

The Veteran's service treatment records (STRs) are silent for complaints of, treatment for, or diagnosis of a respiratory disability, or even symptoms that could be attributed to a later diagnosis of a respiratory disability, while the Veteran was in active service.  In fact, in an April 1974 report of medical history, the Veteran did not report any respiratory issues.  Further, a clinical evaluation at the time revealed that his lungs and chest were normal.  

Moreover, the Veteran's post-service treatment records are silent for treatment for COPD or any other respiratory problems until several decades following his separation from service.  To that end, the record reflects that the Veteran was diagnosed with COPD in approximately July 2009.  A July 2011 VA medical note indicates that the Veteran reported that he began smoking at age 14 and that he had continuously smoked since that time.  At that time, he reported that he smoked approximately two packs of cigarettes a day.

In February 2017, the Veteran was afforded a VA examination to assess the nature and etiology of any respiratory disability present.  The examiner reported that the Veteran had COPD.  The examiner opined that the Veteran's COPD was less likely than not related to service.  In his rationale, the examiner indicated that the Veteran had no diagnosis of COPD while in service.  Next, he stated that there was no evidence that the Veteran was exposed to a clinically significant amount of environmental inhalants, to include jet fuel.   Lastly, he indicated that the number one cause of COPD was tobacco use, and that the Veteran had a lengthy history of smoking cigarettes.  In this regard, the examiner acknowledged VA treatment notes from 2001, 2007, and 2011 related to the Veteran's history of smoking.  Thus, the examiner opined that there was no evidence showing that the Veteran's COPD was due to anything other than smoking.    

The Board finds that the February 2017 VA medical opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any medical opinions to the contrary.

The Board has considered the lay evidence of record.  The Veteran asserts that the Veteran's COPD is a result of his service.  Specifically, the result of exposure to jet engine exhaust.  However, the Veteran is not competent to relate in-service events that occurred many years ago to his current diagnosis of COPD.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

In this case, the Board finds the most probative evidence weighs against the claim. The first complaints and objective evidence of the claimed disability occurred many years after service.  To that end, the record does not document any treatment until for any respiratory conditions until decades after the Veteran's separation from service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, a September 2007 VA treatment note indicates that the Veteran denied shortness of breath and coughing.  Further, the February 2017 VA examiner opined against the claim and provided sufficient rationale.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for COPD is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


